Citation Nr: 1550952	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD).

2.  Entitlement to service connection for a kidney condition.

3.  Entitlement to service connection for skin rashes.

4.  Entitlement to service connection for fibroid tumors. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the benefits sought on appeal.       

The Board has reviewed the Veteran's paper claims file as well as the electronic records in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for CAD, a kidney condition, skin rashes, and fibroid tumors, as a result of exposure to herbicides while stationed in Thailand during the Vietnam War.  He also contends that he traveled to Republic of Vietnam three to four times between June 1967 to August 1967 for communications security analysis.  

The Veteran's DD 214 reflects that his military occupational specialty (MOS) was that of Fixed Cryptographic Repairman.  His service personnel records do not demonstrate that he served in Vietnam.  An August 2011 Personnel Information Exchange System (PIES) request response was that there was no evidence that the Veteran was assigned temporary duty to Vietnam, and a November 2011 PIES request response was that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  However, the service personnel records do show that the Veteran served in Thailand from October 1966 to December 1968.  He was a member of the 334th Signal Company.  The Veteran states that while in Thailand, he served on a U.S. Army installation at Bang Pla/Ping.  He contends that, as part of his duties as a Fixed Cryptographic Repairman, he was in charge of the disposal of classified crypto documents, which included burning in an incinerator on the fence line.  The Veteran also stated that somewhere in area of June 1967, Agent Orange was sprayed regularly to keep vegetation down, and that he did PT, worked, and played in those areas, and came in direct contact with herbicides.  In support of his claims, the Veteran also submitted a March 2010 statement from D.P., a June 2010 statement from M.N., and a June 2010 statement from L.W.  While none of the statements mention the Veteran, D.P., M.N., and L.W. do discuss having served at Bang Pla, Thailand, and seeing the presence of Agent Orange there.      

Here, VA submitted a request through the Personnel Information Exchange System (PIES) for documents showing the Veteran's exposure to herbicides.  A PIES response received in May 2012 indicated that there were no records of exposure to herbicides.  However, VA's Adjudication Procedures Manual, M21-1MR, part IV, subpart ii, 2.C.10.o, sets forth procedures for the verification of herbicides in areas outside Vietnam.  The manual provides at least two locations where VA is to obtain information for non-Vietnam herbicide exposure: the VA Compensation and Pension Service, and the U.S. Army and Joint Services Records Research Center (JSRRC).  As the Veteran has alleged that herbicides were used when he was stationed there, the Compensation and Pension Service and the JSRRC should be contacted regarding the transportation, storage and use of herbicides at the U.S. Army installation at Bang Pla/Ping, Thailand.  

Also, regarding the claim for service connection for fibroid tumors, the Veteran indicated in his November 2011 claim that he was to be scheduled for another tumorectomy in the near future as his tumors had come back.  However, there are no treatment records in the claims file regarding any treatment for his tumors.  On remand, the Veteran should be contacted and asked to identify the names and addresses of any VA or private medical providers who have rendered treatment for the Veteran's claimed fibroid tumors.  Thereafter, VA should make efforts to obtain any additional treatment records identified by the Veteran.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify the name(s) and current address(es) of any private and/or VA treatment providers who have treated him for his claimed fibroid tumors.  After the Veteran has signed any appropriate releases, all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for review. 

2.  Contact the Compensation and Pension Service with a request for a review of the inventory of herbicide operations maintained by the Department of Defense to determine whether herbicides were used, tested, or transported at the U.S. Army installation at Bang Pla/Ping, Thailand,  as alleged by the Veteran. 

3.  If the exposure is not verified by the request to Compensation and Pension Service, verification should be sought from the JSRRC.   The AOJ should forward a list of the Veteran's service dates and duty locations as well as his contentions regarding the nature of his exposure to herbicides in service to JSRRC, and request verification of his exposure to herbicides.  The results of this development should be documented.

4.  Thereafter, undertake any other additional development that may reasonably flow from the above directives, to include the scheduling of  VA examinations, if the Veteran is found to have been exposed to herbicides.  Then readjudicate the Veteran's claims.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, provide the Veteran and his attorney a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



